DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:

Referring to independent claim 1, the prior art of record does not anticipate, explicitly teach, or fairly suggest a controller configured to input an on-cell count corresponding to a target block among the plurality of on-cell counts and a number of a target word line of the target block to the artificial neural network model, and infer a plurality of read levels for reading data of memory cells connected to the target word line using the artificial neural network model.
Further, it would not have been obvious to one of ordinary skill in the art, prior to the effective filing date of the claimed invention, to combine the above limitation of claim 1 with the remaining limitations of the claim.

Note that independent claims 10 and 15 contain the corresponding limitations of claim 1 as shown above; therefore, they are held to be allowable by the same reasoning accordingly.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Oh et al. (US 2020/0151539) discloses the inference of read models based on an artificial neural network model; however, this reference has a common owner with the current application, as well as the same effective filing date. Therefore, this reference is merely made of record, and should not be relied upon as prior art under 35 U.S.C. 102 or 103.
Gusumodo et al. (CN-111052215-A) discloses generating correction data for images by inference using a neural network model.
However, none of the above-cited references appear to anticipate or explicitly teach the relevant subject matter of the claimed invention.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN B ROCHE whose telephone number is (571)270-1721. The examiner can normally be reached Monday-Friday, 10:30 - 7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on (571)272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.B.R/Examiner, Art Unit 2184                                                                                                                                                                                                        


/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184